 54DECISIONS OF NATIONAL LABOR RELATIONS BOARDthat time and has been in continuous operation to the present.Although picketing is still being carried on, the last meeting betweenthe Employer and the Intervenor relative to a settlement of the strikewas" in May 1949. There are now 117 employees at work in thefoundry, of whom 18 are strikers who have returned to works On theentire record, the Board finds that the strikers' positions have beenpermanently filled by replacements hired since May 18, 1949.As theinstant situation involves an economic strike none of those individualspresently on strike is entitled to reinstatement and we accordingly findthey are not eligible to vote in the election hereinafter directed.?[Text of Direction of Election omitted from publication in thisvolume.]eThree other strikers returned to work and later quit their employment.Of theremainder,17 notified the Employer they wished to end their employment.1 striker died,and 39 strikers,according to the Intervenor,now occupy temporary positions elsewherepending the termination of the dispute.7SeeMidwest Screw Products Company,86 NLRB 643 and cases cited therein.WESTERN ELECTRICCOMPANY,INCORPORATEDandCOMMUNICATIONWORKERSOFAMERICA, CIO, PETITIONER.CaseNo. 5-RC 790.April 07,Decision and OrderUpon a petition duly filed under Section 9 (c) of the National LaborRelations Act, a hearing was held before David C. Sachs, hearingofficer.The hearing officer's rulings made at the hearing are free fromprejudicial error and are hereby affirmed.The request for oral argu-ment is denied as we believe that the issues, the positions of the parties,and the arguments are adequately reflected in the record.Upon the entire record in this case, the Board finds :1.The Employer is engaged in commerce within themeaning ofthe Act.2.The labor organizations involved claim to represent certainemployees of the Employer.'3.No question affecting commerce exists concerning the representa-tion of employees of the Employer within the meaning of Section9 (c) (1) and Section 2 (6) and (7) of the Act, for the followingreasons:The Employer and PointBreezeHourly Employees Association,Inc., herein called the Intervenor, allege as a bar to this proceedingtheir contract,2 which provides in pertinent part as follows :1 International Brotherhood of Electrical Workers, AFL, herein called IREW, intervenedspecially at the hearing for the purpose of having its name placed on the ballot in theevent an election were directed.2 The Intervenor was certified by the Boardon September 23, 1949, as the exclusivebargaining representative of the employees here in question.94 NLRB No. 9. WESTERN ELECTRIC COMPANY, INCORPORATED,55ThisAgreement shall become effective July 13, 1950, and whenso effective shall continue in full force and effect until midnightJuly 12, 195$.Provided, however, that starting,and jobrates asprovided in Paragraph 1 of ARTICLE 15, WAGES, and BASE RATES,as 'defined in ARTICLE 3, DEFINITION OF TEERMS, orboth,may beopened onceby each party during said period subject to thefollowing conditions and limitations : the party desiring suchopening shall give written notice of such desire to the other partyon or after May 13, 1951and negotiations shall be conducted bythe parties during the sixty (60) day period immediately follow-ing the receipt of such notice ; the opening shall be for the purposeof considering upward or downward adjustments of such startingand job rates and such BASE RATES, or both;the adjustments,if any, agreed to as the result of such opening, shall not be effectiveearlier than July 13, 1951[emphasis added].Two supplemental agreements were reached by the parties in ad-vance of the wage reopening date provided in the contract. (1) OnSeptember 19, 1950, a supplemental agreement was executed definingthe general employment rights of employees on military leave ofabsence.(2)On September 25, 1950, the Intervenor notified the Em-ployer by letter of its desire to reopen the contract for an immediateadjustment in,wage rates, for the reasons, e. g., the rapid- and continu-ing rise in the cost of living; the fact that many other companies inthe area had granted cost of living wage increases ; and the necessitythat a wage adjustment be effected before the imposition of an impend-ing wage freeze by the Government.On November 10, 1950, theEmployer and the Intervenor conferred for the purpose of permittingthe Intervenor to present its wage demands.On December 1, 1950,the parties met again and successfully negotiated a further supple-mental agreement which provided for (a) wage increases, (b) theelimination from the terms of the original contract of certain excep-tions by the Intervenor to its no-strike pledge, and (c) no furtherreopening of the contract.On December 3, 1950, the agreement wasduly ratified by the Intervenor's membership.The petition herein wasmailed to the Board on Saturday, December 2, 1950, and received anddocketed by the Board on December 4, 1950.3The Petitioner contends, in substance, that the contract cannotoperate as a bar to a present election because (1) it was reopened bythe parties before the May 13, 1951, reopening date provided in thecontract, and (2) the modifications agreed upon substantially exceededthe scope of the wage reopening provision in the contract.3The Petitioner previously had made a claim upon the Employer on September 8, 1950,and filed a petition with the Board on September 13, 1950.The petition was dismissedby the Regional Director on October 23, 1950, on the ground that the Employer's contractwith the Intervenor constituted a bar.No appeal was taken,and no further claimwas made by the Petitioner before filing the instant petition. 56IDECISIONS OF NATIONAL LABOR RELATIONS BOARDIt has been the Board's practice to hold that an exclusive bargainingcontract was "opened up" and thus rendered inoperative as a bar to apending petition which would otherwise be premature, if the contract-ing parties (a) undertook modification of any of the contract pro-visions in the absence of a reopening clause ,4 or (b) negotiated ormodified contract provisions beyond the scope of a reopening clause inthe. contract.,'Until recently, the Board held, to the same generaleffect, that a contract was immediately opened up to a petition whenthe contracting parties modified the contract by prematurely extendingitsterminal date .6But inRepublic Steel Corporation,'the Boardrevised its premature extension doctrine expressly "in the interest ofindustrial stability," holdingThe premature extension of a collective bargaining agreement,while it may not lengthen the period of contract bar, should notin and of itself render the extended agreement ineffectual as a barduring the period that the original contract would have remainedin effect had it not been so extended (footnote omitted).In performing the Board's continuing function of effectuating thebroad purposes of the Act, we believe it necessary at this time furtherto adjust the Board's contract bar rules by extending the principleenunciated inRepublic Steelto cases where the parties voluntarilyundertake modification ofanyof the provisions of their collective bar-gaining agreement during its term.Stated more specifically, we holdthat whether or not an exclusive bargaining contract contains a pro-vision for modification, and regardless of the scope of such a modifi-cation provision if provided for in the contract, the parties mayrenegotiate or modify any of the provisions of the contract during itsterm, if done by mutual assent, without "opening up" the contract to anotherwise prematurely filed petition.As inRepublic Steel,rivalunion petitions will of course continue to be timely if appropriatelyfiled in relation to the original contract term.A number of factors impel this determination.Foremost amongthese is the need for increased stability in industrial relations.Bythis holding, such stability will be achieved in relatively large measure,at a minimum sacrifice of the sometimes conflicting statutory policy ofprotecting employees' freedom to change their representatives.Astime has gone on, employees have become increasingly familiar withtheir collective bargaining rights under the Act and have acquired a4Eg, John Oster Manufacturing Company,86 NLRB 113;BostonConsolidated GasCompany, 79NLRB 337,Atlas Felt Products,68 NLRB 1; GreatBearLogging Company,59 NLRB 701 ;Chapman Valtie Manufacturing Company,40 NLRB 800.6E. g.,Gay Games, Inc,88 NLRB 250 ;Shopwell Foods, Inc,et al.,87NLRB 1112;United States Vanadium Corporation,68 NLRB 389;Olin Industries, Inc.,67 NLRB 1043.These decisions are herebyoverruled.s See e. g,American Can Company,82 NLRB 257;Don Juan, Inc., 71NLRB 734.84 NLRB 483. WESTERN ELECTRIC COMPANY, INCORPORATED57better knowledge of the unions' available and chosen to representthem."This being so, an apposite modification of Board contract barrules to' encourage continuity will not operate seriously to prejudiceany party concerned.Rival union petitioners normally expect, andare expected, to file for change of bargaining representative only atthe appropriate time before the contract's automatic renewal date orterminal date, as the case may require.They are not entitled to gov-ernmental encouragement of a practice of filing at a time entirelydependent upon the fortuity of the contracting parties' mutual under-taking to modify their contract, while it is still current, althoughwithout the benefit or beyond the scope of a modification clause in thecontract.Employees will not be prejudiced, as they stand to gain inthe form of benefits becoming immediately available as a result ofmodified contract provisions freely negotiated, in the light of changedconditions, by their employer and the incumbent union .9Technically, of course, a contract may be altered in major and minorrespectsby mutual assentof the contracting parties and not, by reasonof such action, suffer any abatement in its fixed term.10Underprevious Board decisions contracting parties have effected extensivemodifications in their bargaining agreements during their term withoutthereby rendering the contracts vulnerable to a rival union's petition,simply because of their initial insertion in the contract of an appro-priatemodification clause.1'Under this decision, the contractingparties, by their mutual agreement at any timeduringthe originalcontract term, may accomplish the same result, without our requiringthem specifically to include an equally broad modification clause inthe contract itself.Substantial stability in bargaining relations isthereby encouraged, by barring third parties from taking untimelyadvantage of a change thought desirable by those already bound toone another.This is a representation case.Therefore this holding imposes uponneither party to a contract any additionalobligationto negotiate orto agree to any modification in existing contract terms.In that otherrespect, contracts which do have a modification clause continue clearlydistinguishable from those which do not. Section 8 (d) of theamended Act, relative to certain collective bargaining duties of partiesto a contract, governs.It provides that :.. , the duties so imposed shall not be construed asrequiringeither party to discuss or agree to any modification of the terms$ SeeReed Roller BitCompany,72 NLRB 927.° See eg, S & W Fine Foods, Inc.,74 NLRB 1316.10 Seee,g, N. LR B v. Newark Morning LedgerCo., 120 F. 2d 262, 267 (C. A. 3), cert.den. 314't7S 693;Rudin v Kong, RichardsonCo, 37 F. 2d 637;Nourse v. United States,25 Ct. C1,7 ; Restatement of the Law of Contracts,See 437 ; 17 C J. S. Contracts, 373.u Green Bay Drop ForgeCompany,57NLRB 1417,S & W Fine Foods,Inc, supra. 58DECISIONS OF NATIONALLABOR RELATIONS BOARDand conditions contained in a contract for a fixed period, if suchmodification is to become effective before such terms and condi-tions can be reopened under the provisions of the contract[emphasis added].We conclude, therefore, that the Employer and the Intervenor, bymodifying, their contract in the manner described above, did not`'open up" the contract in such a way as to render it vulnerable to apending claim or petition-whether or not, as contended, they actedin advance of the contract reopening date or within the scope of thewage modification provision.Moreover, the petition herein wasuntimely filed on December 4, 1950, after the execution of the lastsupplemental agreement 12Accordingly, we shall grant the Inter-venor's motion to dismiss the petition, on the ground that the contractconstitutes a bar to a present determination of representatives.OrderIT IS HEREBY ORDERED that the petition filed herein be, and it herebyis, dismissed.MEMBERREYNOLDS took no part in the consideration of the aboveDecision and Order.u The Petitioner's representation claim of September 8, 1950, antedating the supple-mental agreements in question--cannot be considered validly related to the presentpetition because,inter alia,itwas merged in the petition of September 15, 1950,dismissedby the Regional Director,and no appeal was taken.Cf.GeneralElectric%-RayCorporation, 67NLRB 997.ONONDAGA POTTERYCOMPANYandFEDERATIONOF GLASS, CERAMIC&SILICA SAND WORKERSOF AMERICA,CIO, PETITIONER.CaseNo.3-RC-559.April 27, 1951Decision and Order Setting Aside ElectionOn November 1, 1950, pursuant to a stipulation for certificationupon consent election, an election by` secret ballot was conducted underthe direction and supervision of the Regional Director for the ThirdRegion among the employees in the appropriate unit.Upon com-pletion of the election a tally of ballots was issued and duly servedby the Regional Director upon the parties concerned.The tally re-veals that of approximately 1,731 eligible voters, 1,575 cast valid bal-lots, of which 474 were for the Petitioner and 1,101 were against.The tally also showed that there were 8 void ballots and 9 ballots whichwere challenged.On November 2, 1950, the Petitioner filed objections to the election.On February 16, 1951, the Regional Director issued a report on ob-94 NLRB No. 25.